               Case 1:18-cr-00783-JMF Document 78 Filed 07/29/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      18-CR-783 (JMF)
                                                                       :
DAMON BIGNON,                                                          :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        There is a proceeding in this matter scheduled for August 4, 2021, at 11:00 a.m. Unless and
until the Court orders otherwise, the proceeding will be held in person.

       All members of the public, including attorneys, must complete a questionnaire and have their
temperature taken before being allowed entry into the Courthouse. Attached to this Order are
instructions and a link to the questionnaire. In light of these protocols, counsel and Defendant
should arrive at the Courthouse early to ensure that the proceeding can begin on time.

       The Court’s current protocols require anyone in the courthouse to wear a mask (fully covering
the mouth and nose) while in public areas of the courthouse. (Please note that bandanas, neck gaiters,
or masks with exhalation valves or vents are not permitted.) That said, anyone who is fully vaccinated
and confirms his or her vaccine status before the proceeding on a sign-in sheet maintained by the
Courtroom Deputy may remove his or her mask and do without social distancing when in the well of
the Courtroom. Masks must be put back on before leaving the well of the Courtroom. In accordance
with the Court’s current protocols, everyone sitting in the gallery of the courtroom must be masked
and maintain social distancing, even if fully vaccinated.

         In the interest of public health, and in order to comply with social distancing protocols, the
parties are strongly encouraged to limit the number of people in the courtroom as much as
possible. Indeed, seating at both counsel table and in the public area of the courtroom may be severely
limited. In view of those limitations and the restrictions on entry into the Courthouse, the Court will
provide listen-only public access to the proceeding by telephone given the public health situation.
Members of the public may listen to the proceeding by calling the Court’s dedicated conference call
line at (888) 363-4749, using access code 542-1540 followed by the pound (#) key.

        SO ORDERED.

Dated: July 29, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
            Case 1:18-cr-00783-JMF Document 78 Filed 07/29/21 Page 2 of 2


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you will
be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                   2
